Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 1-3, 5-12 allowable. The restriction requirement set forth in the Office action mailed on 6/28/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 5-9 is withdrawn.  Claims 5-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	

Allowable Subject Matter
Claims 1-3, 5-12 allowed.
With respect to claims 1-3, 5-12, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations 
a first press lip disposed in a region of said enclosure side disposed opposite to said connection side, said first press lip projecting into said enclosure interior for pressing the received electronic component toward said connection side;
an enclosure base;
a second press lip incorporated into said enclosure base;
two longitudinal sides disposed between said connection side and said enclosure side; 
two third press lips each provided on a respective one of said two longitudinal sides, said two third press lips each projecting into said enclosure interior for fixing the electronic component in said enclosure interior in a direction perpendicular to said two longitudinal sides; and
said first, second and third press lips forming sets of press lips being perpendicular to each other
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841